Shaw, C. J.
The appellant, administrator of the estate o! David Wood 2d, late of Lunenburg, was summoned into the probate court, to settle his administration account. Without excepting to his liability to account in the court below, he rendered his account, and by the decree of that court upon certain contested items, he was charged with a considerable balance. From that decree, he appealed to this court, for causes not now material, and he now contends, that he is not liable to render any account; and in support of this position offers the receipts of the several persons next of kin of the deceased, being six children, or of their assignees or representatives, acknowledging the receipt of their distributive shares, in full. And he contends, that this evidence should operate as a bar, and that the heirs are estopped from calling on the administrator for any settlement of his account in the probate court.
The court are of opinion, that the administrator cannot avail himself of this exception. A receipt is regarded as nothing more than evidence of payment, and may be explained or controlled by other evidence. Skaife v. Jackson, 3 Barn. &. Cres 421. Brooks v. White, 2 Met. 283. And adding the words “ in full ” to the receipt does not make it conclusive. It is prims facie evidence only.
But an administrator, by his general duty as well as by the obligation of his bond, is bound to account on oath, and not only to make oath generally to the truth and correctness of his account, but to answer specifically, and make full discovery of all facts within his knowledge, as well those affecting his own rights, claims and exemptions, as others. To such full disclosure he *76can make no objection, because he has voluntarily undertaken the trust, and assumed its duties and responsibilities. Higbee v. Bacon, 8 Pick. 484. Upon such an account and discovery, it may appear that the receipts were obtained by fraud or misrepresentation, or were given through mistake or misapprehension, and that the distributees ought not to be barred by them.
But supposing this exception were of a different character, and if taken seasonably would have been entitled to more consideration ; we think the administrator has waived it. By submitting to the jurisdiction of the probate court, and actually rendering his account there, he has precluded himself from taking the exception for the first time on an appeal to this court.
What use the administrator may make of these receipts here after, as evidence of accord and satisfaction, or as proof of payment in advance, in whole, or in part, to the respective heirs or their representatives, of their distributive shares, either before the probate court, upon the prayer of the heirs for a decree of distribution, or upon a demand of payment, after such a decree, is not now in question,- and we give no opinion respecting it.